DETAILED ACTION

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are allowed because the closest prior art of record, Chen et al. (US 2020/0163009), fails to anticipate or render obvious the features of:

A routing selection method, comprising: 
receiving, by an access network device from a serving core network device, a route reassignment message to reroute communication from an initial core network device to the serving core network device, wherein the route reassignment message comprises: 
an access and mobility management function (AMF) name of the initial core network device; 
a context identifier assigned for a terminal by the access network device; a context identifier assigned for the terminal by the serving core network device; 
an allowed Network Slice Selection Assistance Information (NSSAI); and
updating, by the access network device, routing information of the terminal according to the route reassignment message. (see claims 1, 4, and 7)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643